                          Case 3:19-cv-00901-GPC-KSC Document 1 Filed 05/13/19 PageID.1 Page 1 of 25




                     1
                          PETER L. CARR, IV (#256104)
                          PCARR@THEPLCLAWGROUP.COM
                     2    NA’SHAUN L. NEAL (#284280)
                     3    NNEAL@THEPLCLAWGROUP.COM
                          PLC LAW GROUP, APC
                     4
                          3756 SANTA ROSALIA DR., SUITE 326
                     5    LOS ANGELES, CA 90008
                     6
                          TELEPHONE: (310) 400-5890
                          FACSIMILE: (310) 400-5895
                     7

                     8    ATTORNEYS FOR PLAINTIFF,
                          TANIKA TYLER,
                     9
                          GUARDIAN AD LITEM FOR D.T., MINOR
                     10

                     11                        UNITED STATES DISTRICT COURT
                     12                     SOUTHERN DISTRICT OF CALIFORNIA
PLC LAW GROUP, APC




                     13
                          D.T., a minor by and through his,            Case No.: '19CV0901 GPC KSC
                     14
                          guardian, Tanika Tyler,
                     15                                                COMPLAINT
                     16
                                      Plaintiff,                       DEMAND FOR JURY TRIAL
                                vs.
                     17

                     18   San Diego Metropolitan Transit System;
                          City of San Diego, Officer J. Torres; and
                     19
                          DOES 1 through 10 inclusive,
                     20

                     21               Defendants.
                     22

                     23
                                                              Introduction
                     24
                          1.    This case challenges the abuse of discretion, excessive force and coercive
                     25
                           acts that deprived the Plaintiff, D.T., of his federal and state rights. While waiting
                     26
                           for a friend outside San Diego High School, D.T. was harassed, brutally arrested,
                     27
                           racially mocked, and falsely charged by Defendant San Diego Metropolitan
                     28



                                                                   -1-
                                                                COMPLAINT
                          Case 3:19-cv-00901-GPC-KSC Document 1 Filed 05/13/19 PageID.2 Page 2 of 25




                     1     Transit System officers, including MTS Officer J. Torres, and officers of the San
                     2     Diego Police Department. At least two adult officers put so much physical
                     3     pressure on the compliant minor Plaintiff's throat and back during the interaction
                     4     that he lost consciousness. During the incident, Defendant Torres also kicked the
                     5     minor Plaintiff multiple times and applied handcuffs so tightly to him that his
                     6     skin was cut. Lastly, Defendant Torres called D.T., who is African-American, a
                     7     "nigger" and falsely accused him of crimes he did not commit. Plaintiff D.T., by
                     8     and through his Guardian Ad Litem, Tanika Tyler, complains of Defendants San
                     9     Diego Metropolitan Transit System, City of San Diego, Torres, and Does 1
                     10    through 10, inclusive, as follows:
                     11                            VENUE AND JURISDICTION
                     12   2.    Jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1331 and 1334,
PLC LAW GROUP, APC




                     13    and arises under 42 U.S.C. §§ 1983 and 1988. State law claims for relief are
                     14    within this Court’s supplemental jurisdiction pursuant to 28 U.S.C. § 1367.
                     15    Venue is proper in this Court because the unlawful acts and practices alleged
                     16    herein occurred in the City of San Diego, California, which is within this judicial
                     17    district pursuant to 28 U.S.C. § 1391.
                     18                                         PARTIES
                     19    3.   At all relevant times herein, guardian ad Litem Tanika Tyler is the biological
                     20    parent of minor D.T. was and is a resident of the State of California in the County
                     21    of San Diego. D.T. is currently 16 years old.
                     22    4.   Defendant SAN DIEGO METROPOLITAN TRANSIT SYSTEM
                     23    (hereinafter referred to as “MTS”) is, and at all times in this Complaint was, an
                     24    incorporated public entity duly authorized and existing as such in and under the
                     25    laws of the State of California; and at all times herein mentioned, Defendant
                     26    MTS possessed the power and authority to adopt policies and prescribe rules,
                     27    regulations and practices affecting MTS transit officers, as well as their tactics,
                     28



                                                                   -2-
                                                                COMPLAINT
                          Case 3:19-cv-00901-GPC-KSC Document 1 Filed 05/13/19 PageID.3 Page 3 of 25




                     1     methods, practices, customs and usages.
                     2     5.   Defendant MTS OFFICER J. TORRES (hereinafter "TORRES") is, and at
                     3     all times in this complaint was, an individual employed by MTS and/or its
                     4     subsidiaries as a transit officer, acting with the course and scope of his
                     5     employment and also within his actual and apparent authority as an officer of a
                     6     public entity, MTS.
                     7     6.   Defendant CITY OF SAN DIEGO (hereinafter referred to as "COSD") is,
                     8     and at all times in this complaint was, an incorporated public entity duly
                     9     authorized and existing as such in and under the laws of the State of California;
                     10    and at all times herein mentioned, Defendant COSD possessed the power and
                     11    authority to adopt policies and prescribe rules, regulations and practices affecting
                     12    the operation of the SAN DIEGO POLICE DEPARTMENT (hereinafter referred
PLC LAW GROUP, APC




                     13    to as “SDPD”) and its tactics, methods, practices, customs and usages.
                     14    7.   At all relevant times mentioned herein and material hereto, the Defendant
                     15    DOE Officers described below engaged in law enforcement as police officers,
                     16    sergeants, captains, lieutenants, and/or civilian employees, agents and
                     17    representatives of either Defendant COSD, duly employed as police officers by
                     18    the SDPD, or Defendant MTS, duly employed as police officers by MTS, who
                     19    acted in the course and scope of their employment at all times relevant to the acts
                     20    and omissions herein alleged.
                     21    8.   PLAINTIFF is informed and believes and thereon alleges that each of the
                     22    Defendants designated as a DOE are intentionally and negligently responsible in
                     23    some manner for the events and happenings herein referred to, and thereby
                     24    proximately caused injuries and damages as herein alleged. The true names and
                     25    capacities of DOES 1 through 10, inclusive, and each of them, are not now
                     26    known to PLAINTIFF who, therefore, sues said Defendants by such fictitious
                     27    names. PLAINTIFF will seek leave to amend this Complaint to show their true
                     28



                                                                   -3-
                                                                COMPLAINT
                          Case 3:19-cv-00901-GPC-KSC Document 1 Filed 05/13/19 PageID.4 Page 4 of 25




                     1     names and capacities when same have been ascertained.
                     2     9.   Defendants, and each of them, acted under color of law and did the acts and
                     3     omissions hereinafter alleged in bad faith and with knowledge that their conduct
                     4     violated established and commonly understood substantive and procedural law.
                     5                         FACTS COMMON TO ALL COUNTS
                     6     10. D.T. is an African-American 16-year-old.
                     7     11. Upon information and belief, on or about October 11, 2018 at approximately
                     8     2:00 p.m., D.T. was waiting near the City College Trolley Station for a friend.
                     9     12. Roughly an hour later, on or about 3:10 p.m., D.T. saw his friend as well as
                     10    several MTS officers who were requesting that the group of San Diego High
                     11    School students in the area move "down the hill."
                     12    13. D.T. complied, taking his skateboard and moving locations.
PLC LAW GROUP, APC




                     13    14. TORRES then grabbed D.T. from behind.
                     14    15. TORRES stated, "You have to leave," and D.T. responded, "That's fine. I will
                     15    leave, please do not touch me."
                     16    16. In response, TORRES screamed "You must leave!"
                     17    17. As D.T. complied with TORRES' command to leave, D.T. took his skateboard
                     18    from the wall.
                     19    18. TORRES then grabbed D.T. and stated "You are detained, do not resist or I
                     20    will taze you."
                     21    19. In response, D.T. informed TORRES that he was a minor.
                     22    20. At no time prior to, during or after the encounter did D.T. resist TORRES.
                     23    21. TORRES then requested another security guard to assist him and the two adult
                     24    men slammed D.T. to the ground.
                     25    22. Despite D.T.'s total compliance with TORRES’ commands, TORRES
                     26    repeatedly yelled, "Stop resisting!"
                     27    23. TORRES then began choking D.T. by pressing the minor against the transit
                     28



                                                                     -4-
                                                                  COMPLAINT
                          Case 3:19-cv-00901-GPC-KSC Document 1 Filed 05/13/19 PageID.5 Page 5 of 25




                     1     railing while an unidentified security guard pressed his knee into D.T.'s rib.
                     2     24. D.T. lost consciousness.
                     3     25. When D.T. regained consciousness, he was in pain and noticed that he had
                     4     been handcuffed so tightly that his skin was cut around the wrist.
                     5     26. While on the ground, D.T. heard an unidentified female student say words to
                     6     the effect of "Why are you treating him like this? Is it because he's black? Because
                     7     I didn't see you treat the other Mexican kid like that."
                     8     27. TORRES then demanded D.T. to get up as he yanked the minor up from the
                     9     ground and painfully bent his arm.
                     10    28. D.T. repeatedly requested a supervisor or police officer as TORRES pulled
                     11    D.T. over to a nearby bench.
                     12    29. TORRES told D.T. to sit down on the bench and as D.T. was attempting to
PLC LAW GROUP, APC




                     13    comply, TORRES kicked D.T. four to five times.
                     14    30. Once D.T. was sitting, TORRES requested to search D.T.
                     15    31. D.T. stated that he did not consent to the request.
                     16    32. TORRES stopped momentarily, then placed D.T. on the ground behind the
                     17    bench.
                     18    33. An unknown number of other MTS officers and security guards began to form
                     19    a human barricade around D.T. and TORRES, which prevented the public from
                     20    witnessing TORRES' conduct.
                     21    34. At this point, an unidentified man yelled, "He's a kid."
                     22    35. TORRES then began to kick D.T. who was sitting on the ground.
                     23    36. At this point, San Diego Police Department Officer # Doe 1 ("SDPD Officer
                     24    #1) arrived.
                     25    37. D.T. told SDPD Officer #1 that TORRES had violated his rights and was
                     26    acting unlawfully.
                     27    38. SDPD Officer #1 responded, "I do not care what you learned in high school."
                     28



                                                                   -5-
                                                                COMPLAINT
                          Case 3:19-cv-00901-GPC-KSC Document 1 Filed 05/13/19 PageID.6 Page 6 of 25




                     1     39. TORRES then began filling out a ticket to give to D.T.
                     2     40. While TORRES was writing the ticket, D.T. asked why he was being arrested.
                     3     41. TORRES ignored D.T.’s question and other MTS officers and SDPD officers
                     4     who heard D.T.'s question said they did not know or did not reply.
                     5     42. TORRES then requested D.T.’s first name, which D.T. spelled out loud for
                     6     TORRES.
                     7     43. TORRES then asked for D.T.’s middle name, and D.T. responded, “I do not
                     8     have a middle name.”
                     9     44. TORRES replied, "What's your middle initial, nigger?"
                     10    45. D.T. responded, "What did you say?"
                     11    46. TORRES smirked and proceeded to ask D.T. for his last name.
                     12    47. At this point, one security officer noticed the extremely tight handcuffs on
PLC LAW GROUP, APC




                     13    D.T.'s wrists and loosened them.
                     14    48. D.T. was later placed in the back of a patrol car for over 30 minutes with a
                     15    Latino student who he did not know.
                     16    49. The Latino student was not mistreated by any MTS officer, despite carrying a
                     17    knife on his person and being caught smoking marijuana.
                     18    50. The unidentified Latino student was later released.
                     19    51. Later, TORRES alleged that he was writing D.T. a ticket because D.T. had
                     20    ridden a bike or scooter through the station.
                     21    52. D.T. replied that he did not have a bike or scooter.
                     22    53. TORRES responded by then falsely accusing D.T. of disobeying lawful
                     23    orders.
                     24    54. Prior to releasing D.T., TORRES told D.T. to spread his legs, without any
                     25    legal justification.
                     26    55. As a result of the excessive force TORRES applied against D.T., D.T. suffered
                     27    multiple contusions, severe neck strain, and back pain.
                     28



                                                                  -6-
                                                               COMPLAINT
                          Case 3:19-cv-00901-GPC-KSC Document 1 Filed 05/13/19 PageID.7 Page 7 of 25




                     1     56. In addition to the physical injuries D.T. suffered at the hands of TORRES and
                     2     DOE Officers, D.T. also suffered a loss of liberty and emotional trauma.
                     3     57. Defendants TORRES, COSD and DOE OFFICERS owed to PLAINTIFF
                     4     non-consensual duties set forth in California Penal Code Sections 118.1 (false
                     5     police report): 148.5 (false report of a crime); 134 (preparing false evidence); 132
                     6     (offering false evidence); 127 (subordination of perjury); 137 (induce false
                     7     testimony); 182(1) (conspiracy to commit crime); 182(2) (conspiracy to obstruct
                     8     justice); 832.5 (personnel complaint investigations required); and Gov. Code §
                     9     1031 (duty to investigate hires).
                     10                              FIRST CAUSE OF ACTION
                     11     VIOLATION OF CIVIL RIGHTS- EXCESSIVE FORCE 42 U.S.C. § 1983
                     12                         (Against TORRES and DOE Officers)
PLC LAW GROUP, APC




                     13    58. Plaintiff incorporates by reference each and every allegation and fact
                     14    contained in the preceding paragraphs of this complaint as though fully set forth
                     15    herein.
                     16    59. This cause of action arises under Title 42 United States Code § 1983, wherein
                     17    Plaintiff seeks to redress deprivation under color of law a privilege or immunity
                     18    secured under the Fourth Amendment.
                     19    60. As a result of the above described intentional acts and omissions of the
                     20    defendants, collectively and individually, Plaintiff's Fourth Amendment
                     21    constitutional right to be free from unreasonable searches and seizures, as applied
                     22    to state actors by the Fourteenth Amendment, was violated when:
                     23        a. TORRES threatened D.T. with a taser, despite D.T.'s compliance.
                     24        b. TORRES and DOES slammed D.T. to the ground, despite D.T.'s
                     25        compliance.
                     26        c. TORRES and DOES exerted so much pressure on D.T.'s body, that he lost
                     27        consciousness.
                     28



                                                                  -7-
                                                               COMPLAINT
                          Case 3:19-cv-00901-GPC-KSC Document 1 Filed 05/13/19 PageID.8 Page 8 of 25




                     1          d. TORRES applied handcuffs to D.T.'s wrists so tightly that he cut D.T.'s
                     2          skin.
                     3          e. TORRES yanked D.T. up from the ground and painfully bent his arm.
                     4          f. TORRES kicked D.T. four to five times while D.T. was attempting to
                     5          comply with TORRES' order to sit on the bench.
                     6          g. TORRES kicked D.T. several times while covered from public sight by
                     7          the human barricade of officers.
                     8     61. The conduct of the Defendant Officers was willful, wanton, malicious, and
                     9     done with reckless disregard for the rights and safety of Plaintiff, and therefore
                     10    warrants the imposition of exemplary and punitive damages as to Defendant
                     11    Officers.
                     12    62. As a result of the conduct of Defendants, they are liable for Plaintiff's injuries,
PLC LAW GROUP, APC




                     13    either because they were integral participants in the unlawful detention and arrest,
                     14    or because they failed to intervene to prevent these violations.
                     15    63. At no point did D.T., an unarmed minor, pose a reasonable threat of violence
                     16    or danger to the Defendant Officers or to any other individual. D.T. made no
                     17    aggressive movements, furtive actions, or physical movements that would have
                     18    suggested to any reasonable officer that D.T. had the will or ability to inflict
                     19    substantial bodily harm against any individual.
                     20    64. Additionally, TORRES and the DOE Officers acted entirely without probable
                     21    cause or reasonable suspicion that D.T. had committed, was committing, or would
                     22    commit any crime.
                     23    65. Lastly, at no point during the incident did D.T. show any sign of resisting the
                     24    Defendant Officers.
                     25    66. Accordingly, Defendants are each liable to Plaintiff for compensatory and
                     26    punitive damages, under 42 U.S.C. § 1983. Plaintiff also seeks litigation costs
                     27    under this claim.
                     28



                                                                    -8-
                                                                 COMPLAINT
                          Case 3:19-cv-00901-GPC-KSC Document 1 Filed 05/13/19 PageID.9 Page 9 of 25




                     1                             SECOND CAUSE OF ACTION
                     2              VIOLATION OF CIVIL RIGHTS- UNLAWFUL DETENTION
                     3                                     42 U.S.C. § 1983
                     4                         (Against TORRES and DOE Officers)
                     5     67. Plaintiff incorporates by reference each and every allegation and fact
                     6     contained in the preceding paragraphs of this complaint as though fully set forth
                     7     herein.
                     8     68. This cause of action arises under Title 42 United States Code § 1983, wherein
                     9     Plaintiff seeks to redress deprivation under color of law a privilege or immunity
                     10    secured under the Fourth Amendment.
                     11    69. As a result of the above described intentional acts and omissions of the
                     12    defendants, collectively and individually, Plaintiff's Fourth Amendment
PLC LAW GROUP, APC




                     13    constitutional right to be free from unreasonable searches and seizures, as applied
                     14    to state actors by the Fourteenth Amendment, was violated when:
                     15        a. TORRES forcefully grabbed D.T. from behind while D.T. was complying
                     16        with the TORRES' order to leave the area.
                     17        b. TORRES and DOES handcuffed and detained D.T. for questioning
                     18        without a warrant, reasonable suspicion, or probable cause that D.T. had
                     19        committed or was committing a crime.
                     20        c. TORRES and DOES placed D.T. into the back of a patrol car for
                     21        approximately 30 minutes, without a warrant, reasonable suspicion, or
                     22        probable cause that D.T. had committed or was committing any crime.
                     23        d. TORRES ordered D.T. to spread his legs, without a warrant, reasonable
                     24        suspicion, or probable cause that D.T. had committed or was committing any
                     25    crime.
                     26    70. The conduct of the Defendant Officers was willful, wanton, malicious, and
                     27    done with reckless disregard for the rights and safety of Plaintiff, and therefore
                     28



                                                                  -9-
                                                               COMPLAINT
                          Case 3:19-cv-00901-GPC-KSC Document 1 Filed 05/13/19 PageID.10 Page 10 of 25




                     1      warrants the imposition of exemplary and punitive damages as to Defendant
                     2      Officers.
                     3      71. As a result of the conduct of Defendants, they are liable for Plaintiff's injuries,
                     4      either because they were integral participants in the unlawful detention and arrest,
                     5      or because they failed to intervene to prevent these violations.
                     6      72. Plaintiff was detained without a warrant, reasonable suspicion or probable
                     7      cause. At the time of the initial detention, D.T. was fully complying with TORRES'
                     8      order to move from the immediate area.
                     9      73. Later, when D.T. asked TORRES and other nearby officers why he was being
                     10     detained and what crime he was suspected of having committed, no one was able
                     11     to provide an answer, which suggests there was no articulable reason for his
                     12     detention.
PLC LAW GROUP, APC




                     13     74. TORRES later told D.T. that he was receiving a ticket for riding a bike or
                     14     scooter through the station, even though D.T. had neither a bike nor scooter in his
                     15     possession. Furthermore, even if D.T. did have a bike or scooter in his possession,
                     16     it is not clear that TORRES saw D.T. move through the station roughly an hour
                     17     before their first interaction. Given both of these facts, a reasonable officer could
                     18     not have had probable cause that D.T. had committed the alleged infraction.
                     19     75. TORRES subsequently told D.T. that he was receiving a ticket for disobeying
                     20     police orders. However at no point during the entire incident did D.T. ever resist
                     21     or disobey any police order. Given this fact, no reasonable officer could show that
                     22     probable cause existed to detain D.T. on the allegation.
                     23     76. Accordingly, Defendants are each liable to Plaintiff for compensatory and
                     24     punitive damages, under 42 U.S.C. § 1983. Plaintiff also seeks litigation costs
                     25     under this claim.
                     26                               THIRD CAUSE OF ACTION
                     27      VIOLATION OF CIVIL RIGHTS- EQUAL PROTECTION VIOLATION
                     28



                                                                     -10-
                                                                  COMPLAINT
                          Case 3:19-cv-00901-GPC-KSC Document 1 Filed 05/13/19 PageID.11 Page 11 of 25




                     1                                        42 U.S.C. § 1983
                     2                           (Against TORRES and DOE Officers)
                     3      77. Plaintiff incorporates by reference each and every allegation and fact
                     4      contained in the preceding paragraphs of this complaint as though fully set forth
                     5      herein.
                     6      78. This cause of action arises under the Equal Protection Clause of the 14th
                     7      Amendment, wherein Plaintiff seeks to redress deprivation under color of law a
                     8      privilege or immunity secured under the U.S. Constitution.
                     9      79. As a result of the above described intentional acts and omissions of the
                     10     defendants, collectively and individually, Plaintiff's Fourteenth Amendment
                     11     constitutional right to be free from racial discrimination, was violated when:
                     12          a. TORRES and DOES repeatedly struck and harassed D.T. on account
PLC LAW GROUP, APC




                     13          of his race, while no law enforcement agent attacked or harassed the Latino
                     14          suspect who was carrying a knife and had smoked marijuana.
                     15          b. TORRES and DOES continued to abuse D.T. despite an onlooker noting
                     16          that they were treating D.T. significantly worse than the Latino suspect on
                     17          account of D.T.'s race.
                     18     80. The conduct of the Defendant Officers was willful, wanton, malicious, and
                     19     done with reckless disregard for the rights and safety of Plaintiff, and therefore
                     20     warrants the imposition of exemplary and punitive damages as to Defendant
                     21     Officers.
                     22     81. As a result of the conduct of Defendants, they are liable for Plaintiff's injuries,
                     23     either because they were integral participants in the violation of D.T.'s Equal
                     24     Protection rights, or because they failed to intervene to prevent these violations.
                     25     82. Accordingly, Defendants are each liable to Plaintiff for compensatory and
                     26     punitive damages, under 42 U.S.C. § 1983. Plaintiff also seeks litigation costs
                     27     under this claim.
                     28



                                                                     -11-
                                                                  COMPLAINT
                          Case 3:19-cv-00901-GPC-KSC Document 1 Filed 05/13/19 PageID.12 Page 12 of 25




                     1                               FOURTH CAUSE OF ACTION
                     2           VIOLATION OF CIVIL RIGHTS-42 U.S.C. SECTION 2000(d)
                     3                               (Against TORRES and DOES)
                     4      83. Plaintiff incorporates by reference each and every allegation and fact
                     5      contained in the preceding paragraphs of this complaint as though fully set forth
                     6      herein.
                     7      84. This cause of action arises under Title VI of the Civil Rights Act of 1964,
                     8      wherein Plaintiff seeks to redress deprivation under color of law a privilege or
                     9      immunity secured under 42 U.S.C. § 2000(d).
                     10     85. The law enforcement activities described in this complaint have been funded,
                     11     in part, with federal funds.
                     12     86. As a result of the above described intentional acts and omissions of the
PLC LAW GROUP, APC




                     13     defendants, collectively and individually, Plaintiff's right to be free from racial
                     14     discrimination under federally assisted programs, was violated when:
                     15          a. TORRES and DOES repeatedly struck and harassed D.T. on account
                     16          of his race, while no law enforcement agent attacked or harassed the Latino
                     17          student who was carrying a knife and had smoked marijuana
                     18          b. TORRES called D.T. a "nigger."
                     19     87. The conduct of the Defendant Officers was willful, wanton, malicious, and
                     20     done with reckless disregard for the rights and safety of Plaintiff, and therefore
                     21     warrants the imposition of exemplary and punitive damages as to Defendant
                     22     Officers.
                     23     88. As a result of the conduct of Defendants, they are liable for Plaintiff's injuries,
                     24     either because they were integral participants in the violation of D.T.'s right to be
                     25     free from racial discrimination under federally assisted programs, or because they
                     26     failed to intervene to prevent these violations.
                     27     89. Accordingly, Defendants are each liable to Plaintiff for compensatory and
                     28



                                                                     -12-
                                                                  COMPLAINT
                          Case 3:19-cv-00901-GPC-KSC Document 1 Filed 05/13/19 PageID.13 Page 13 of 25




                     1      punitive damages, under 42 U.S.C. § 2000(d). Plaintiff also seeks litigation costs
                     2      under this claim.
                     3                                   FIFTH CAUSE OF ACTION
                     4       VIOLATION OF CIVIL RIGHTS- FIRST AMENDEDMENT 42 U.S.C. §
                     5                                              1983
                     6                                   (Against TORRES and DOES)
                     7      90. Plaintiff incorporates by reference each and every allegation and fact
                     8      contained in the preceding paragraphs of this complaint as though fully set forth
                     9      herein.
                     10     91. This cause of action arises under Title 42 United States Code § 1983, wherein
                     11     Plaintiff seeks to redress deprivation under color of law a privilege or immunity
                     12     secured under the First Amendment.
PLC LAW GROUP, APC




                     13     92. As a result of the above described intentional acts and omissions of the
                     14     defendants,   collectively    and   individually,   Plaintiff's   First   Amendment
                     15     constitutional right to be petition his government, as applied to state actors by the
                     16     Fourteenth Amendment, was violated when:
                     17                    a. TORRES forcefully grabbed D.T. from behind while D.T. was
                     18                         complying with the TORRES' order to leave the area and request
                     19                         TORRES to stop touching him.
                     20      93. As a consequence of Defendants’ actions, Plaintiff has suffered violations of
                     21     his First and Fourteenth Amendment rights to free speech, assembly, and
                     22     association, including the grievance, as a form of political speech.
                     23      94. Plaintiff fears that he will be subject to similar unlawful acts by Defendants in
                     24     the future because he is a frequent user of mass transits in the San Diego area, and
                     25     remains frightened to exercise his protected speech rights in the presence of police
                     26     officers.
                     27      95. As a proximate results of Defendants’ unlawful actions, Plaintiff has suffered
                     28



                                                                    -13-
                                                                 COMPLAINT
                          Case 3:19-cv-00901-GPC-KSC Document 1 Filed 05/13/19 PageID.14 Page 14 of 25




                     1      damages, including physical, mental, and emotional injury and pain, mental
                     2      anguish, suffering, humiliation, and embarrassment.
                     3                               SIXTH CAUSE OF ACTION
                     4      MUNCIPAL LIABILITY FOR UNLAWFUL CUSTOM AND PRACTICE
                     5                                 UNDER SECTION 1983
                     6                          (Against Defendants COSD and MTS)
                     7      96. Plaintiff incorporates by reference each and every allegation and fact
                     8      contained in the preceding paragraphs of this complaint as though fully set forth
                     9      herein.
                     10     97. Defendants COSD and MTS, are and at all times herein mentioned, have been
                     11     public entities duly authorized and existing as such in and under the laws of the
                     12     State of California. At all times herein mentioned, Defendants COSD and MTS
PLC LAW GROUP, APC




                     13     possessed the power and authority to adopt policies and prescribe rules, regulations
                     14     and practices affecting the operation of the SDPD and MTS transit officers
                     15     respectively, and their tactics, methods, practices, customs and usages.
                     16     98. At all times herein mentioned, Defendants and each of them, were employees
                     17     acting under the direction and control of either MTS or COSD and SDPD, who
                     18     knowingly and intentionally promulgated, maintained, applied, enforced and
                     19     suffered the continuation of policies, customs, practices and usages in violation of
                     20     the Fourth and Fourteenth Amendments respectively to the United States
                     21     Constitution, which customs, policies, practices and usages at all times herein
                     22     mentioned, required and encouraged the employment, deployment and retention of
                     23     persons as peace officers who have demonstrated their brutality, dishonesty, and
                     24     numerous other serious abuses of their powers as peace deputies in the employment
                     25     of the COSD or MTS.
                     26     99. The unconstitutional policies, practices or customs promulgated, sanctioned
                     27     or tolerated by Defendants COSD and MTS include, but are not limited to:
                     28



                                                                   -14-
                                                                COMPLAINT
                          Case 3:19-cv-00901-GPC-KSC Document 1 Filed 05/13/19 PageID.15 Page 15 of 25




                     1           a.    Defendants COSD and MTS had knowledge, prior to and since this
                     2      incident, of similar allegations of wrongful and unlawful battery, dishonesty and
                     3      improper tactics, and corruption by SDPD and MTS employees, including the
                     4      individual Defendants herein, and refused, with deliberate indifference, to enforce
                     5      established administrative procedures to insure public safety, protection of citizens'
                     6      rights and the PLAINTIFF’s liberty interests;
                     7           b.    Defendants COSD and MTS refused to adequately discipline individual
                     8      employees found to have committed similar acts of dishonesty and misconduct;
                     9           c.    Defendants COSD and MTS refused to competently and impartially
                     10     investigate allegations of abuse and misconduct alleged to have been committed
                     11     by SDPD and MTS employees;
                     12          d.    Defendants COSD and MTS failed to adequately supervise the actions
PLC LAW GROUP, APC




                     13     of employees under its control;
                     14          e.    Defendants COSD and MTS failed to adequately train its officers so
                     15          as to avoid constitutional violations;
                     16          f.    Defendants COSD and MTS condoned and participated in the practice
                     17     of prosecuting groundless criminal charges for the purpose of insulating the COSD
                     18     and MTS employees from civil liability and reducing or dismissing criminal
                     19     charges against individuals in return for releasing them from civil liability;
                     20          g.    Defendant COSD and MTS tacitly condones and encourages a
                     21     conspiracy of silence among its employees for the purpose of concealing and
                     22     furthering wrongful and illegal conduct;
                     23          h.    Defendant COSD and MTS tacitly condones and encourages use of
                     24     excess force on citizens;
                     25          i.    Defendant COSD and MTS fostered and encouraged an atmosphere of
                     26     lawlessness, abuse and misconduct, which by October 11, 2018, and thereafter,
                     27     represented the unconstitutional policies, practices and customs of the COSD and
                     28



                                                                    -15-
                                                                 COMPLAINT
                          Case 3:19-cv-00901-GPC-KSC Document 1 Filed 05/13/19 PageID.16 Page 16 of 25




                     1      MTS.
                     2           j.    Defendant COSD and MTS's arrest and unlawful use of force against
                     3      D.T. is a part of a practice and pattern COSD and MTS’s unlawful mistreatment
                     4      and criminalization of African-American and other non-white persons.
                     5      100. The following are a list of incidents exemplifying the aforementioned policies,
                     6      customs, practices and usages of Defendants COSD and MTS:
                     7           a. In November 2015, Mr. Allen Koka, an Iraqi man, filed a lawsuit against
                     8      MTS and its officers alleging excessive force, false arrest, unlawful custom and
                     9      practice, assault, battery, and negligence among other claims, according to media
                     10     reports. The case settled in December 2016.
                     11          b. In November 2012, Mr. Arturo Fernando Alcocer Romo and Ms. Maria
                     12     Angel Fregoso Lamadrid, a married Mexican couple living in San Diego, filed a
PLC LAW GROUP, APC




                     13     lawsuit against MTS and its officers, alleging excessive force, false arrest, and
                     14     failure to train and supervise. The case settled for $25,000, according to media
                     15     reports.
                     16          c. According to media reports, in June 2015, Mr. Devin Whitaker, a young
                     17     African-American man with dreadlocks filed a lawsuit against MTS, its officers,
                     18     and other area law enforcement agencies and personnel, alleging excessive force,
                     19     false arrest, and unconstitutional customs, policies or practices among other claims.
                     20     The case settled in December 2015.
                     21     101. The decision of TORRES to assault, detain and berate D.T. for no conceivably
                     22     valid reason represents a larger systemic issue of predatory policing and a culture
                     23     among police departments that encourages visiting violence on marginalized
                     24     groups.
                     25     102. The violent arrest of D.T. stemmed from at best minor infraction. The fact that
                     26     TORRES used enough force to render the minor unconscious over such a petty
                     27     offense illustrates a broader pattern of mass criminalization, whereby African-
                     28



                                                                    -16-
                                                                 COMPLAINT
                          Case 3:19-cv-00901-GPC-KSC Document 1 Filed 05/13/19 PageID.17 Page 17 of 25




                     1      American men and boys are disproportionately subjected to encounters with police
                     2      for non-serious behaviors and activities.
                     3      103. Specifically, in San Diego, data from the San Diego Police Department shows
                     4      evidence of discrimination against African-American and other non-white persons.
                     5      104. A study published in 2014 by the ACLU of San Diego and Imperial Counties
                     6      found that black drivers are stopped at a rate 2 times larger than their relative share
                     7      of the driving population. Once stopped, black people are searched at three times
                     8      the rate of white drivers while Hispanic drivers are searched at twice the rate of
                     9      white drivers. Yet, African-American and Hispanic drivers were less likely than
                     10     white drivers to be arrested after being searched by the police.
                     11     105. D.T., as well as an onlooker to TORRES' behavior, noted the racially disparate
                     12     pattern of force applied during the incident. D.T. experienced fear for his life
PLC LAW GROUP, APC




                     13     during the encounter because of his knowledge of the particular vulnerabilities that
                     14     African-American men and boys have systematically experienced at the hands of
                     15     police across the country.
                     16     106. TORRES escalated his use of force in part because D.T. asked to not be
                     17     touched, stated that his rights were violated, and asked for information surrounding
                     18     the detention.
                     19     107. By reason of the aforesaid policies, customs, practices and usages,
                     20     PLAINTIFF’s First, Fourth, and Fourteenth Amendments to the United States
                     21     Constitution were violated.
                     22     108. On information and belief, not one of the Defendant Officers involved in the
                     23     aforementioned incident has been reprimanded or sanctioned by Defendant MTS
                     24     or SDPD for their actions against D.T.
                     25     109. On information and belief, the extreme escalation of a verbal command into a
                     26     violent arrest was ratified by Defendant MTS and SDPD by failing to discipline
                     27     any officer involved, or modify training to address this type of situation in the
                     28



                                                                     -17-
                                                                  COMPLAINT
                          Case 3:19-cv-00901-GPC-KSC Document 1 Filed 05/13/19 PageID.18 Page 18 of 25




                     1      future.
                     2                              SEVENTH CAUSE OF ACTION
                     3                   NEGLIGENCE –Cal. Govt. Code §§ 815.2(a), 820(a)
                     4                           (Against TORRES and DOE Officers)
                     5      110. Plaintiff incorporates by reference each and every allegation and fact
                     6      contained in the preceding paragraphs of this complaint as though fully set forth
                     7      herein
                     8      111. Plaintiff is informed and believes and there upon alleges that Defendants, and
                     9      each of them, failed to exercise reasonable and ordinary care in committing the
                     10     acts alleged herein, by actions and inactions which include, but are not limited to,
                     11     negligently stopping and detaining Plaintiff without probable cause or reasonable
                     12     suspicion to believe that Plaintiff had or was committing a crime, negligently using
PLC LAW GROUP, APC




                     13     excessive and unreasonable physical force upon the person of Plaintiff, when the
                     14     same was unnecessary and unjustified, negligently failing to determine that
                     15     Plaintiff posed no threat of physical harm to any person when they were assaulted
                     16     and battered, negligently attacking Plaintiff as described, negligently failing to
                     17     render timely medical aid to Plaintiff after he was injured by the individual
                     18     defendants. All of these negligent acts proximately caused severe injuries to
                     19     Plaintiff, as described herein.
                     20   112. As a result of these acts, PLAINTIFFS were placed in great fear of his life
                     21   and physical well being. Moreover, due to the negligent acts of each of these
                     22   Defendants, Plaintiff has suffered and will continue to suffer serious pain and
                     23   severe mental anguish.
                     24   113. As a proximate result of the above mentioned conduct of Defendants, and
                     25   each of them, Plaintiff has been required to employ and did employ physicians and
                     26   surgeons to examine, treat, and care for him, and incurred other incidental medical
                     27   expenses in an amount according to proof at trial.
                     28



                                                                   -18-
                                                                COMPLAINT
                          Case 3:19-cv-00901-GPC-KSC Document 1 Filed 05/13/19 PageID.19 Page 19 of 25




                     1                               EIGHTH CAUSE OF ACTION
                     2                                            BATTERY
                     3                           (Against TORRES and DOE Officers)
                     4      114. Plaintiff incorporates by reference each and every allegation and fact
                     5      contained in the preceding paragraphs of this complaint as though fully set forth
                     6      herein.
                     7      115. On October 11, 2018 Defendants TORRES and DOES, acting individually
                     8      and in concert with other law enforcement agents, assaulted and battered Plaintiff
                     9      by acts which included, but were not limited to: slamming D.T. to the ground;
                     10     pressing on D.T.'s back and body with so much force as to make D.T. lose
                     11     consciousness; applied handcuffs so tight around D.T.'s wrist that his skin was cut;
                     12     yanked D.T. up from the ground and painfully bent his arm; kicked D.T. four to
PLC LAW GROUP, APC




                     13     five times while D.T. was attempting to comply with TORRES' orders; kicked D.T.
                     14     several times while covered from public sight by the human barricade of officers,
                     15     all without his consent. In assaulting and battering Plaintiff as described herein,
                     16     Defendants TORRES and DOES proximately caused severe and potentially
                     17     permanent injuries to Plaintiff.
                     18     116. Both prior to and during the time in which he was assaulted and battered,
                     19     Plaintiff was not armed with any kind of weapon and posed no reasonable threat
                     20     of violence to the Defendant Officers, nor to any other individual. When he was
                     21     attacked, as described herein, Plaintiff made no aggressive movements, no furtive
                     22     gestures, and no physical movements which would suggest to a reasonable officer
                     23     that he had the will or ability to inflict substantial bodily harm against any
                     24     individual. Additionally, plaintiff was a minor and was in the presence of several
                     25     adult officers during the incident.
                     26     117. As a result of the above alleged conduct, Plaintiff suffered serious bodily harm
                     27     including, but not limited to serious back pain as well as sprain or strain to the
                     28



                                                                     -19-
                                                                  COMPLAINT
                          Case 3:19-cv-00901-GPC-KSC Document 1 Filed 05/13/19 PageID.20 Page 20 of 25




                     1      lumbar spine and right shoulder.
                     2      118. As a result of these acts, Plaintiff was placed in great fear of his life and
                     3      physical well-being. Moreover, due to the wrongful, intentional, and malicious of
                     4      the Defendant Officers, Plaintiff has suffered and will continue to suffer extreme
                     5      pain and severe mental anguish.
                     6      119. As a proximate result of the aforementioned conduct of Defendants, and each
                     7      of them, Plaintiff has been required to employ and did employ physicians to
                     8      examine, treat and care for him, and incurred other incidental medical expenses in
                     9      an amount according to proof at trial.
                     10     120. The aforementioned acts and omissions alleged herein were intended by each
                     11     Defendant to cause injury to Plaintiff, and were done with a conscious disregard
                     12     for the rights and safety of Plaintiff as the acts and omissions were willful, wanton,
PLC LAW GROUP, APC




                     13     malicious and oppressive, thereby justifying the awarding of compensatory and
                     14     punitive damages against each of the individual defendants in an amount to be
                     15     determined according to proof at trial.
                     16                                  NINTH CAUSE OF ACTION
                     17               VIOLATION OF THE UNRUH ACT-Cal. Civil Code § 51)
                     18                             (Against TORRES and DOE Officers)
                     19     121. Plaintiff incorporates by reference each and every allegation and fact
                     20     contained in the preceding paragraphs of this complaint as though fully set forth
                     21     herein.
                     22     122. The Unruh Act provides that “[a]ll persons within the jurisdiction of
                     23     California are free and equal, and no matter what their disability, are entitled to
                     24     full and equal accommodations, advantages, facilities, privileges or services in all
                     25     businesses.”
                     26     123. D.T. has an inalienable right to participate fully in the educational process free
                     27     from discrimination, abuse and harm.
                     28



                                                                     -20-
                                                                  COMPLAINT
                          Case 3:19-cv-00901-GPC-KSC Document 1 Filed 05/13/19 PageID.21 Page 21 of 25




                     1      124. Plaintiff further alleges that the Defendants have an affirmative obligation to
                     2      provide policing free from any form of discrimination.
                     3      125. In doing the acts as alleged throughout this complaint, Defendants acted
                     4      intentionally and with a conscious and flagrant disregard of D.T.'s rights to be in
                     5      an environment free from discrimination.
                     6      126. As a direct and proximate result of the acts and omissions of Defendants and
                     7      each of them, D.T. has suffered severe and permanent physical and emotional
                     8      injury, including, but not limited to, serious back pain, strains or sprains to his
                     9      lumbar spine and shoulder, extreme anxiety, humiliation, embarrassment, ridicule
                     10     and attorney’s fees. The full extent of D.T.'s injuries and damages are not known
                     11     at this time. Plaintiff will articulate their extent once ascertained with particularity.
                     12                              TENTH CAUSE OF ACTION
PLC LAW GROUP, APC




                     13                           VIOLATION OF THE BANE ACT
                     14                              (Cal. Civil Code §§ 52 and 52.1)
                     15   127. As alleged herein, Defendants TORRES and DOES interfered by
                     16   intimidation, or coercion with Plaintiff’s rights under state and federal laws and
                     17   under the state and federal constitution including, without limitation, the right to
                     18   education free from discrimination, including, and his rights under the Fourth and
                     19   Fourteenth Amendments to the United States Constitution, and his rights under
                     20   Article 1, Sections 1, 7 and/or 13 of the California Constitution.
                     21   128. Defendants TORRES and DOES, by engaging in deliberate indifference to
                     22   Plaintiff’s education needs, interfered with Plaintiff’s enjoyment of his rights under
                     23   federal and California law, thus giving rise to claims for damages pursuant to
                     24   California Civil Code § 52.1.
                     25   129. Defendants TORRES and DOES' conduct caused Plaintiff extreme pain and
                     26   suffering.
                     27

                     28



                                                                     -21-
                                                                  COMPLAINT
                          Case 3:19-cv-00901-GPC-KSC Document 1 Filed 05/13/19 PageID.22 Page 22 of 25




                     1    130. As a result of their conduct, Defendants are liable for Plaintiff’s injuries, either
                     2    because they were integral participants in the misconduct, or because they failed to
                     3    intervene to prevent these violations.
                     4                                             PRAYER
                     5     WHEREFORE, PLAINTIFF requests entry of judgment in his favor and against
                     6    Defendants as follows:
                     7        1.    For compensatory (or general) damages, including pain and suffering, in
                     8              an amount exceeding the minimum jurisdictional requirement of this
                     9              Court according to proof;
                     10       2.    For special damages according to proof;
                     11       3.    For punitive damages as provided by federal and state law, in an amount
                     12             to be proved against each individual Defendant;
PLC LAW GROUP, APC




                     13       4.    For prejudgment interest;
                     14       5.    For attorney’s fees pursuant to 42 U.S.C. § 1983 & California Civil Code
                     15             § 52.1 (h);
                     16       6.    For reasonable costs of this suit incurred herein;
                     17       7.    For such other and further relief as the Court may deem just, proper and
                     18             appropriate.
                     19   Dated: May 6, 2019                              PLC LAW GROUP, APC
                     20

                     21
                                                                          /s/Peter L. Carr, IV
                                                                          __________________________________

                     22                                                   Peter L. Carr, IV
                                                                          Na’Shaun L. Neal
                     23
                                                                          Attorneys for Plaintiff D.T. a minor
                     24                                                   by and through his guardian ad litem,
                                                                          Tanika Tyler
                     25

                     26

                     27

                     28



                                                                      -22-
                                                                   COMPLAINT
                          Case 3:19-cv-00901-GPC-KSC Document 1 Filed 05/13/19 PageID.23 Page 23 of 25




                     1

                     2

                     3                            DEMAND FOR JURY TRIAL
                     4          PLAINTIFF hereby respectfully demands a trial by jury on all issues and
                     5    claims.
                     6

                     7    Dated: May 6, 2019                         PLC LAW GROUP, APC
                     8

                     9                                               /s/Peter L. Carr, IV
                                                                     __________________________________
                     10                                              Peter L. Carr, IV
                                                                     Na’Shaun L. Neal
                     11
                                                                     Attorneys for Plaintiff D.T. a minor
                     12                                              by and through his guardian ad litem,
PLC LAW GROUP, APC




                     13                                              Tanika Tyler
                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28



                                                                 -23-
                                                              COMPLAINT
                Case 3:19-cv-00901-GPC-KSC Document 1 Filed 05/13/19 PageID.24 Page 24 of 25
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                            San Diego Metropolitan Transit System;
D.T, a minor by and through his guardian ad litem, Tanika Tyler                                             City of San Diego, Officer J. Torres; and
                                                                                                            DOES 1 through 10 inclusive
    (b) County of Residence of First Listed Plaintiff             San Diego                                   County of Residence of First Listed Defendant              San Diego
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Peter L. Carr, IV/ Na'Shaun L. Neal
PLC Law Group, APC 3756 Santa Rosalia Dr. Suite 326 Los Angeles,
                                                                                                                                             '19CV0901 GPC KSC
CA 90008; 310-400-5890

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           42 U.S.C. 1983
VI. CAUSE OF ACTION Brief description of cause:
                                           Police Misconduct /Excessive Force Against a Minor near a public transit
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         More than $25,0000                       JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
5/7/2019
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
              Case 3:19-cv-00901-GPC-KSC Document 1 Filed 05/13/19 PageID.25 Page 25 of 25
JS 44 Reverse (Rev. 06/17)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
